Citation Nr: 0311128	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a compensable rating for a fungal infection of 
the hands and the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1952 to February 1954.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 1999 
rating decision of the North Little Rock, Arkansas Regional 
Office (RO).  In August 1999, the veteran was afforded a 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  In July 2000 the Board remanded the case for 
additional development of the evidence.  In March 2003 the 
Board advised the veteran of regulatory changes, and gave him 
the opportunity to respond.  


FINDING OF FACT

The veteran's service connected fungal infection of the hands 
and feet is asymptomatic.  


CONCLUSION OF LAW

A compensable rating for a fungal infection of the hands and 
feet is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code (Code) 7806 
(in effect prior to and from August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

Well-groundness is not an issue.  The veteran was notified in 
the February 1999 rating decision and in a March 1999 
statement of the case (SOC) why a compensable rating was not 
warranted for his service-connected skin disorder.  A March 
2003 letter advised him of the VCAA and of his and VA's 
respective responsibilities in claim development.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The March 2003 letter 
also informed him of the changes in the criteria for rating 
skin disorders.  He was afforded an opportunity to submit 
additional evidence or argument.  Acknowledgement of receipt 
of the March 2003 letter was received from the veteran in 
April 2003; he did not submit additional evidence or 
argument.  

The veteran has not identified any further evidence pertinent 
to his claim.  He has been afforded VA examinations.  There 
is no indication that the evidentiary record is incomplete.  
The Board concludes that all notice and duty to assist 
requirements are met.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  The 
United States Court of Appeals for Veterans Claims has held 
that when the applicable regulations are amended during the 
pendency of an appeal, the version of the regulations most 
favorable to the veteran should be applied to the claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As noted, 
the Board advised the veteran of the rating criteria changes.

The veteran's service-connected skin disorder is rated by 
analogy to the criteria for rating eczema, Code 7806.  The 
"old" criteria under Code 7806 state that with slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area, a 0 percent rating is assigned.  A 10 
percent rating is assigned with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
With exudation or itching constant, extensive lesions, or 
marked disfigurement, a 30 percent rating is assigned.  A 50 
percent rating is warranted with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms.  38 
C.F.R. § 4.118, Code 7806 (effective prior to August 30, 
2002).

Under the revised Code 7806 criteria, a noncompensable rating 
is warranted for dermatitis or eczema over less than 5 
percent of the entire body or less than 5 percent of the 
exposed area affected, and; no more than topical therapy 
required during the past 12-month period.  A 10 percent 
rating requires dermatitis or eczema of at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Factual Background

A fungus infection, described as dermatophytosis, was 
diagnosed during the veteran's period of active service.  

In a July 1977 rating decision, the RO granted the veteran's 
claim for service connection for fungus of the hands and 
feet, rated noncompensable.  

On VA examination in January 1978, the veteran's skin was 
reported to be normal.  A fungus infection of the hands or 
feet was not noted.  

On September 1998 VA examination the veteran reported that 
while past blistering of his hands had cleared as a result of 
his using an antifungal cream, he still had extremely tender 
skin.  He became uncomfortable when pressure was applied to 
the tops of his toes.  Examination revealed some dryness and 
erythema on his palms and soles.  Some loss of tissue in 
areas around the tips of the toes and the dorsum of the 
fingers was also reported.  The examining physician, a board 
certified dermatologist, opined that the veteran's condition 
suggested an underlying neuralgia, adding that the 
sensitivity, erythema and shininess of the skin all were very 
suggestive of neurologic damage.  The examiner added that the 
veteran's skin condition may be a neurological problem rather 
than a dermatological problem.  Some dystrophic changes of 
the palms and soles suggestive of neurologic change leading 
to trophic changes in the skin were diagnosed.  Dryness, 
erythema and tight and tender skin were also diagnosed.  

At an August 1999 hearing before a VA local hearing officer 
the veteran expressed disagreement with VA medical findings 
which attributed his skin condition to neurological problems.  
He added that he had tissue and nerve damage which was not 
observable on visual inspection.  He indicated that while he 
had not sought treatment in the last six months, he applied 
salve on his feet twice daily to reduce infection.  He stated 
that his hands were sore under the skin.  He indicated he had 
problems with fungus before ever being told he had neurologic 
problems.

On October 2001 VA neurological examination idiopathic 
cerebellar degeneration resulting in ataxia, etiology 
unknown; and mild distal symmetrical sensory diabetic 
neuropathy of the lower extremities were diagnosed.  The 
examiner opined that the veteran's skin condition was not due 
to his diagnosed neurological problems.  

On October 2001 VA skin examination the veteran indicated 
that his skin was painful only when pressure was applied to 
the affected areas.  Topical medication helped somewhat in 
the treatment of blisters.  Examination revealed minimal 
scale.  The examiner observed that there may be a mild 
toenail fungus on the greater toenails bilaterally, but 
essentially there was no eruption consistent with a fungal 
infection.  The examiner also indicated that on examination 
the fungal infection was asymptomatic and that the pain was 
neurological in nature.  The veteran's history of diabetes 
and neuropathy was noted and the examiner opined that this 
was the main category of the veteran's discomfort.  The 
examiner agreed with the opinion rendered by the VA examining 
dermatologist in 1998 that the veteran's problems were 
neurological in nature.  

Very extensive VA treatment records from 1999 to 2002 do not 
show that the veteran complained of, or was seen or treated 
for, his service-connected skin disorder.  

A March 2002 VA addendum by the dermatologist who examined 
the veteran in October 2001 reveals that the veteran's claims 
folder was reviewed, as was the report of the June 1998 VA 
dermatology examination.  The physician indicated that her 
previously dictated note still stood.  



Analysis

Considering the rating under criteria in effect prior to 
August 30, 2002, the Board notes that the medical evidence 
does not show that the veteran's service-connected skin 
disorder of the hands and feet is manifested by either 
exfoliation, exudation or itching.  As was noted on VA 
examination in October 2001 the veteran's skin disorder was 
described as asymptomatic.  Therefore, a compensable rating 
is not warranted under the "old" Code 7806 criteria.  

Considering the claim under the revised criteria (effective 
August 30, 2002), the medical evidence does not show that the 
service-connected skin disorder is manifested by involvement 
of at least 5 percent of the entire body or at least 5 
percent of exposed areas.  The veteran has not received 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  Again, as noted,  the 
disorder is asymptomatic.  Therefore, a compensable rating is 
also not warranted under the revised Code 7806 criteria.  


ORDER

A compensable rating for a fungal infection of the hands and 
feet is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

